TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                         ON REHEARING



                                        NO. 03-13-00468-CV
                                        NO. 03-13-00557-CV



                                   In re Chase Carmen Hunter



                     ORIGINAL PROCEEDINGS FROM TRAVIS COUNTY



                             MEMORANDUM OPINION


                Our opinion dated October 2, 2013 is withdrawn sua sponte, and this opinion is

substituted in its place. Hunter’s motions for reconsideration en banc are dismissed as moot.

                Relator Chase Carmen Hunter has filed two mandamus proceedings complaining

about the trial court clerk’s refusal to allow her to proceed as an indigent and the inaction by two

trial court judges following her attempts to file documents directly with them seeking mandamus

relief against the clerk.1 We lack jurisdiction over the trial court clerk except in rare instances when

action is necessary to preserve our appellate jurisdiction, see Tex. Gov’t Code § 22.221, and Hunter

has not established a right to mandamus relief against the trial court judges. We therefore deny the

petitions for writ of mandamus.



        1
           Hunter also complained of one judge’s failure to act when she attempted to file a petition
for judicial review directly with that judge, but because the petition has since been filed and assigned
a trial court cause number, that complaint is moot.
                                            __________________________________________

                                            David Puryear, Justice

Before Justices Puryear, Rose and Goodwin

Filed: January 7, 2014




                                               2